Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of April 21, 2021, and the supplemental amendment of June 7, 2021 have been received and entered.  With the entry of the amendments, claims 4, 7, 11, 15 and 21 are canceled, claims 3 and 10 are withdrawn, and claims 1-2, 5-6, 8-9, 12-14, 16-20 and 22-29 (including new claims 24-29) are pending for examination.
PLEASE NOTE: in future amendments, claim 3 should be provided with the status identifier of “withdrawn”.
	
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A (1) only a pair of outlets as in claim 14 as shown in figures 3 and 5, Species (B) (2) the axis of the feedstock outlets directed to intersect beyond the plasma outlet axis, and Species (C)(1) the distribution of outlets averaging off the axis in the reply filed on October 26, 2020 is acknowledged.

Claims 3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.  Non-elected claims 4, 11 and 15 are canceled.
.

Specification
The objection to the disclosure because at paragraph 0001 of the specification it should be clarified that parent application 14/993,582 is now abandoned is withdrawn due to the amendment of April 21, 2021 making this clarification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of claims 8 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments clarifying the claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 12-14, 17, 20, 22, 23 and 29 are rejected under under 35 U.S.C. 103 as obvious over Kassner, et al, "Application of Suspension Plasma Spraying 
Claim 1, 8, 9, 12, 13, 29: Kassner article provides a plasma spray gun comprising a plasma outlet having an axis and a plurality of liquid feedstock outlets (note Figure 5, and also note page 118, section 3.2.1, where there are two injectors of feedstock with angle between injectors/outlets for figure 5 being used is 120 degrees).  The system is used for suspension plasma spraying where suspensions of sub-micrometer particles in liquid are used as feedstock (note the abstract, pages 116, 118, using ethanol to suspend particles, for example).  For claims 8, 9, feedstock outlets used can be considered as at a single axial position relative to the plasma outlet (figure 5).
(A) Kassner article only specifically notes two injectors being used at an angle of 120 degrees (Figure 5, page 118, section 3.2.1.), and therefore it is understood that even if more than two outlets are present, only two outlets needed, and the 120 degrees would give a non-uniform distribution about the plasma axis of the needed outlets, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article to provide that any other outlets would be eliminated as not needed.  As discussed for MPEP 2144.04(II)(A) omission of an element and its function is obvious if the function of the element not desired, noting "In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).”  Furthermore, 
(B) As to the two injectors/outlets forming a pair of outlets spaced by a non-zero angle of less than 45 degrees about said axis (claim 1) or the angle is 10-45 degrees (claim 12) or the angle is 20-35 degrees (claims 8, 13),
Kassner article describes using a pair of injectors/outlets at an angle of 120 degrees (figure 5 and page 118, section 3.2.1).  Winzeler describes plasma spraying using a plasma spray gun with an outlet axis, where a pair of feedstock outlets (note passages/ports 54, 55) is provided to provide powder to the plasma jet, where the feedstock outlets are spaced by a nonzero angle shown as less than 45 degrees about the plasma outlet axis, and where the feedstock outlets are indicated as being close to each other or separated by only a small angle, where this minimizes turbulence and prevents splitting of the powder jet (note figures 1, 3, column 1, lines 10-25, column 3, lines 40-75).  Winzeler also indicates that when plasma spraying, the use of more than one powder feedstock outlet the rate of powder deposition is improved (column 4, lines 35-55). Winzeler indicates how the powder to be fed to the jet can be entrained in gas (note column 3, lines 65-75), indicating the powder is suspended in the fluid of gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article to provide optimization of the angle between the feedstock outlets about the plasma outlet axis as suggested by Winzeler to provide a desirable coating application, because Kassner article describes 
 (C) Furthermore, as to the pair of liquid feedstock outlets having axes that intersect beyond the plasma outlet axis, Muehlberger describes a plasma spray gun that would have a plasma outlet with an axis (figure 1, abstract, column 5, lines 10-25), where there can be a plurality of feedstock outlets placed around the axis, where the outlets can be spaced by various angles around the plasma outlet (note figures 2, 7, column 7, lines 45-55, column 8, lines 45-55).  As shown, therefore can be further different placement of the outlets, with different diameters, or inclinations, etc. including, as shown in figure 2, for passage 85 which is indicated as being tangential to the nozzle passage rather than facing the axis of the plasma outlet as shown by passage 82 (giving a feedstock outlet axis that intersects the plasma outlet axis), for example, giving a feedstock outlet axis 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article in view of Winzeler to further provide control of the liquid feed stock outlet axis direction towards the plasma stream  and provide one or both of the liquid feedstock outlets do not intersect the plasma outlet axis such that the liquid feedstock outlets axes intersect beyond the plasma outlet axis as suggested by Muehlberger with an expectation of predictably acceptable spraying results, since Kassner article in view of Winzeler would indicate providing two feedstock outlets around the axis of the plasma outlet for the plasma spraying, and Winzeler describes feedstock passages radial to the axis of the passage/jet (column 3, lines 55-65), and Muehlberger would indicate that when providing feedstock outlets that provide powder to a plasma jet, that it would be known to acceptably provide that the feedstock outlet either has an axis that intersects the axis of the plasma outlet or has an outlet that does not intersect the plasma outlet axis and goes by the axis, and thus both positionings can be acceptably used, where the teaching of Muehlberger would be understood to apply to suspension plasma spraying, as with Winzeler, since in both Muehlberger and Kassner article feedstock including particles would be injected into plasma, and when using the acceptable positioning shown by Muehlberger for the two suggested feedstock outlets as suggested by Kassner article in view Winzeler, there would therefore be predictably acceptable feedstock feed to the plasma by using feedstock outlet positioning that would give the feedstock outlet axis intersecting beyond the plasma outlet axis, including with neither feedstock outlet intersecting the plasma outlet axis (as for claims 1, 29).
Optionally, further using Petorak, Petorak further indicates that when providing suspension plasma spraying, it is well known to either provide the suspension feedstock into the plasma jet of the plasma spray gun with a plasma outlet axis in a radial form, either in the plasma gun nozzle or past the plasma gun nozzle with similar spraying results (note figures 5, 6, 0045-0048).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article in view of Winzeler and Muehlberger, to provide the feesdstock outlets as suggested by Winzeler or Muehlberger either in the nozzle or past the nozzle with an expectation of predictably acceptable results as suggested by Petorak, since Winzeler and Muehlberger shows a feedstock outlet placement in a plasma spray gun nozzle, and Petorak shows that the feedstock  outlet placement for suspension plasma spraying can conventionally be either in the plasma spray gun nozzle or past the nozzle.
(D) Furthermore, as to the material into each feedstock outlet, Kassner article describes using two different materials, one in each feedstock outlet (figure 5).  The use of the two feedstock outlets for the purpose of minimizing turbulence and preventing splitting of the plasma jet would be considered beneficial for even two different materials. Additionally, Kassner article notes spraying YSZ generally by suspension plasma spraying and indicates simply YSZ  can provide thermal barrier coating  (page 116-118, section 3.1), and providing YSZ suspensions in both injectors would predictably provide a coating of simply YSZ. Winzeler further provides the suggestion that simply one material can be used when using multiple feedstock outlets, to provide improved powder deposition rate (column 4, lines 35-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Optionally, additionally using VanEvery, as to the use of a two feedstock outlet suspension system to spray a single material such as YSZ, VanEvery further indicates how when plasma spraying, when an increased output desired, larger volumes of feedstock can be injected by using multiple feedstock injectors, where the feedstock can be suspensions (0037, claims 4, 6).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak, use multiple feedstock outlets provided with the same suspension material as suggested by VanEvery, because Kassner article indicates how it can be desired to spray a single material of YSZ, and describes the two feedstock outlet system,  Winzeler would indicate that use of two feedstock outlets provides for increased powder deposition rate, and VanEvery would specifically suggest that the benefit of increased output can be provided by using multiple nozzles spraying what would be a single material that can be a suspension to give increased output of that material.
Claim 2: The distribution of liquid feedstock outlets in Kassner article would average off the axis (figure 5).
Claim 5, 22, 23: As to the specific separation of the axes relative to the plasma outlet diameter as claimed, Muehlberger indicates how when positioning the ports (feedstock outlets) that different longitudinal and circumferential positionings as well as 
Claim 6: Kassner article would provide the outlets formed by respective orifice pieces mounted in a shared body (figure 5).
Claim 14: as discussed for claim 1 above, Kassner article would provide that only two injectors needed (the pair), and so only a pair would be provided.
Claim 17: The method of Kassner article for using the plasma spray gun of claim 1 would include discharging a plasma from the plasma spray gun and discharging suspension flows from the plurality of liquid feedstock outlets to intersect the plasma (figure 5 and page 118, section 3.2.1. where suspension provided from each outlet, note page 121, section 4. injection would be into plasma plume or at least be suggested to be into the plasma plume for desirable suspension plasma spraying).  Petorak, when used,  also shows injection from the feed outlet to the discharged plasma (figures 5, 6).


Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery as applied to claims 1, 2, 5, 6, 8, 9, 12-14, 17, 20, 22, 23 and 29 above, and further in view of Cotler et al (US 2013/0270355) and Vogts et al (US 3949266).
Claim 16: As to providing a suspension or solution line coupled to the plasma spray gun, and suspension or solution supply coupled to the suspension or solution supply line, Kassner article provides suspension through outlets (injectors) attached to the spray gun (figure 5, page 118, section 3.2.1), and therefore suspension would need to be present and be provided to these outlets. Cotler indicates how when providing suspension to a plasma spray gun, it is conventional to provide a suspension supply coupled to a suspension supply line and further to provide a that the supply line is coupled to the injector (figure 1, title).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Further as to the carrier gas supply and the power line coupled to the plasma spray gun, Kassner article provides a plasma spray gun (figure 5), and Vogts provides that plasma spray guns are conventionally provided with coupled carrier gas supplies and power lines (figure 12, column 4, lines 60-68, note the gases can be considered "carrier gases" and note the power line and gas bottles (supply) in figure 12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery further in view of Cotler to provide carrier gas supply and a power line coupled to the spray gun as suggested by Vogts to provide desirable plasma, since Kassner article would provide use of a plasma spray gun, and Vogts would show that plasma sprays conventionally have a power line and gas supply (which can be considered “carrier gas”) coupled to the spray gun.

Claims 24, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in  as applied to claim 16  above, and further in view of Coffee et al (US 4553702).
Claims 24, 25, 26, 27: Kassner article notes spraying YSZ generally by suspension plasma spraying and indicates can provide thermal barrier coating of simply YSZ (page 116-118, section 3.1), and providing YSZ suspensions in both injectors would predictably provide a coating of the desired simply YSZ, noting the discussion of claim 1, part (D) above.  Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery, further in view of Cotler and Vogts provide how suspension plasma spraying can be provided with a suspension line coupled to a plasma spray gun, a suspension supply coupled to the suspension supply line, a carrier gas supplied coupled to the plasma spray gun, and a power line coupled to the plasma spray gun as discussed for claim 16 above.  
As to the suspension supply line branching out from the suspension supply to a plurality of liquid feedstock outlets, if a single material such as YSZ sprayed from each outlet as suggested by the combination of references as discussed for claim 1, part (D) above, Coffee provides how it is well known to provide liquid material, including suspensions (column 20, lines 50-60), for spraying (which can be for agricultural chemicals, but is not limited to this) (column 1, lines 25-35), where it is described how it is conventional to provide one liquid supply source (such as 209), which can be provided as a single source (that is, only 209 used to  supply a liquid for spraying, note column 5, lines 45-55), where there is a flow path/supply line, note liquid circuit 212 from the source 209 to feed multiple nozzle outlets (spray heads) 213, where to get to the outlets the flow path/supply line branches (to boom 205) (figures 3, 5, column 7, line 45 to column 8, line 35).  It would have been obvious to one of ordinary skill in the .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery as applied to claims 1, 2, 5, 6, 8, 9, 12-14, 17, 20, 22, 23 and 29 above, and further in view of Cybulsky et al (US 2010/0129636).
Claims 18-19: as to coating a part of a nickel base superalloy substrate and gas turbine engine component,  Kassner article describes spraying YSZ (yttria stabilized zirconia) as a component of the coating to be injected by one outlet and LSM as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery to use the suspension plasma spraying of separate materials as discussed for claims 1 and 17 above so as to deposit abradable material onto a gas turbine engine component of nickel based superalloy or to use the suspension plasma spraying of a single material of YSZ, for example, as a thermal barrier coating onto a gas turbine engine component of nickel based super alloy, as Kassner article indicates the use of suspension plasma spraying to .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery as applied to claims 1, 2, 5, 6, 8, 9, 12-14, 17, 20, 22, 23 and 29 above, and further in view of Cotler et al (US 2013/0270355) and Coffee et al (US 4553702).
Claim 28: As to a flow path from a single liquid feedstock source branches out to feed the plurality of liquid feedstock outlets, Kassner article provides suspension through outlets (injectors) attached to the spray gun (figure 5, page 118, section 3.2.1), and therefore suspension would need to be present and be provided to these outlets. Cotler indicates how when providing suspension to a plasma spray gun, it is conventional to provide a suspension supply coupled to a suspension supply line and further to provide a that the supply line is coupled to the injector (figure 1, title).  Therefore it would have been obvious to one of ordinary skill in the art before the 
As to the suspension supply line/flow path branching out from the suspension supply to a plurality of liquid feedstock outlets, if a single material such as YSZ sprayed from each outlet as suggested by Kassner article (Kassner article notes spraying YSZ generally by suspension plasma spraying and indicates can provide thermal barrier coating of simply YSZ (page 116-118, section 3.1) and as discussed for claim 1, part (D) above, and providing YSZ suspensions in both injectors would predictably provide a coating of simply YSZ), Coffee provides how it is well known to provide liquid material, including suspensions (column 20, lines 50-60), for spraying (which can be for agricultural chemicals, but is not limited to this) (column 1, lines 25-35), where it is described how it is conventional to provide one liquid supply source (such as 209), which can be provided as a single source (that is, only 209 used to  supply a liquid for spraying, note column 5, lines 45-55), where there is a flow path/supply line, note liquid circuit 212 from the source 209 to feed multiple nozzle outlets (spray heads) 213, where to get to the outlets the flow path/supply line branches (to boom 205) (figures 3, 5, column 7, line 45 to column 8, line 35).  It would have been obvious to one of ordinary 

Meyer et al (US 4127760) also notes off axis feedstock outlets to the axis of a plasma spray gun (note abstract, figures 1, 4, column 9, lines 35-50).  Stand (US 3676638) indicates flowing powder that would be off-axis to the plasma outlet axis of a plasma spray gun, where this gives powder injection that does not divert or change the direction of gas flow and particles ride on the outside of the plasma stream (figures 1, 2, column 2, lines 40-75).  

Response to Arguments
Applicant's arguments filed June 7, 2021 and April 21, 2021 have been fully considered.
The Declaration of April 21, 2021 was also reviewed.
(A) Due to the arguments and amendments, note that the rejections above have been changed, with the rejection of claims 1 and 22 now using Kassner article in view of Winzeler and Muehlberger, EITHER alone OR further in view of Petorak and VanEvery, including with the new references to Winzeler, Muehlberger, Petorak and VanEvery.
(B) As to applicant’s arguments, as to the argument that it would be not suggested to adjust Kassner article by eliminating the third outlet, the Examiner disagrees.  As  shown by the cited case law, it is suggested to provide a device that would provide the desired function, where features that are not needed or desired can be removed, providing a new apparatus without those features, and here the unused third nozzle would be removed. Note that the use of Kassner article with such elimination of a third outlet was affirmed by the Board of Appeals in the parent application. 
As to the use of Stover article and Correll or France ‘425 as suggesting a small angle, noting the position that the in the declaration of April 21, 2027 that the present Figure 5 orientation would be viewed as undesirable from the homogeneity viewpoint regarding the spray of two different materials (paragraph 17), for example, the use of Stover article, Correll and ‘425 have been withdrawn.  The Examiner has provided Winzeler as indicating to use a small angle between two feedstock outlets for the purpose of minimizing turbulence and preventing splitting of the plasma jet, which would apply when using either the same or different materials from the two outlets, and 
As to Jabbari article and Cybulsky, the use of these references has been withdrawn from the rejection of claims 1 and 22, noting applicant’s arguments, and the declaration of April 21, 2021.  Muehlberger has been provided as to the suggestion as to the feedstock outlet axes intersecting beyond the plasma outlet axis.  It is noted that there has been no showing as to criticality of the feedstock outlet axes extending beyond the plasma outlet axes at the various claimed angles, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718